                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                   Plaintiff,

       v.                                                Case No. 19-cv-860-pp


AMANDA LEA SCHAUMBERG,
SHAWN O'DONOVAN and
LORNA O'DONOVAN,

                   Defendants.


        ORDER STAYING PROCEEDINGS BASED ON SUGGESTION OF
          BANKRUPTCY AND ADMINISTRATIVELY CLOSING CASE


       On June 10, 2019, the government filed this foreclosure action under 28

U.S.C. §1345 against defendants Amanda Lea Schaumberg and Shawn and

Lorna O’Donovan. Dkt. No. 1. On July 19, 2019 the government filed a

suggestion of bankruptcy, indicating that defendant Amanda Lea Schaumberg

has filed for bankruptcy in the Eastern District of Wisconsin. Dkt. No. 2.

       Under §362(a) of the Bankruptcy Code, the filing of a petition operates as

a “stay” of, among other things, “the commencement or continuation . . . of a

judicial, administrative, or other action or proceeding against the debtor that

was or could have been commenced before the commencement of the case

under this title . . . .” The defendant’s bankruptcy petition operates as a stay of

this litigation.



                                         1
      The court ORDERS that this case is STAYED until the parties notify the

court that defendant Amanda Lea Schaumberg’s bankruptcy proceeding has

concluded.

      The court ORDERS that the Clerk of Court shall ADMINSTRATIVELY

CLOSE this case until that time.

      The court ORDERS that once the bankruptcy proceeding has concluded,

the parties may file a motion to reopen the district court case, and the court

will grant that motion once it confirms that the bankruptcy proceeding has

concluded. The date that the plaintiff filed the complaint will be the operative

date for any limitations purposes and will not be affected by the administrative

closing.

      Dated in Milwaukee, Wisconsin this 8th day of July, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        2
